To compel respondent to dissolve ,an injunction, restraining a pastor from admitting or pretending to admit to membership any person without the consent of a majority of the church council, and from voting or offering or advising any person to vote at any meeting of said church, who did not sign the articles of association, or who was not admitted by a majority of said church council.
Granted May 4, 1894, without costs.
Held, that the statute does not determine the qualifications of church members, or the mode of their admission, and that those questions are purely of ecclesiastical cognizance.